Citation Nr: 0023496	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  97-33 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1952 to 
March 1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a April 1997 rating decision from the 
Albuquerque, New Mexico Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board notes that the veteran submitted a request for a 
hearing before a travel Member of the Board in his November 
1997 substantive appeal; however, he subsequently indicated 
that he wanted a local hearing instead.  In January 1999 the 
veteran's representative also clarified that the veteran 
wanted a local hearing.  Therefore, the Board is of the 
opinion that the veteran effectively withdrew his request for 
a hearing before a travel Member of the Board.  38 C.F.R. 
§ 20.702(e) (1999).  


FINDING OF FACT

The claim of service connection for bilateral hearing loss is 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hearing loss is well grounded.  38 U.S.C.A. § 5107 (West 
1991).




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service records indicate that he served in 
Company B of the 26th Signal Construction Battalion (Sig 
Const), and that he served in Korea during the Korean War.  
He has indicated that he was a pole digger for communication 
poles while he was stationed in Korea.  

Service medical records document no diagnosis of hearing loss 
or other impairment.  Separation examination documented 15/15 
whispered voice in both ears.  

A United States Army Reserve examination conducted for 
periodic review in October 1958 also documented 15/15 
whispered voice in both ears.  

No complaints of problems with the ears were reported during 
either of these examinations.  No audiometer testing was 
performed during either of these examinations.  

In October 1996 the veteran submitted a claim of entitlement 
to service connection for hearing loss.  He wrote that his 
hearing had gradually been getting worse over the last nine 
or ten years.  He contended that his hearing loss resulted 
from excessive noise exposure during basic training.  

In January 1997 the RO received private medical records dated 
from September 1982 to November 1996.  

On September 1, 1982 the veteran indicated hearing difficulty 
for the past three years.  It was noted that he had been 
examined by Dr. R. three years prior.  He reported that his 
father had hearing loss at an older age.  It was reported 
that he was a hunter, used a chainsaw, and was exposed to 
gunfire during basic training.  He was advised to avoid 
excessive noise exposure and to wear ear protection.  


The impression was sensorineural hearing loss.  Subsequent 
progress notes document treatment of his hearing loss through 
October 1982.  

In March 1996 the veteran underwent a hearing test which was 
found to reveal mild to severe sensorineural hearing loss 
above 250 Hertz in the left ear and above 500 Hertz in the 
right ear.  

In November 1996, Dr. GDN saw the veteran for increasing 
problems with his hearing.  The examiner noted that the 
veteran had been prescribed a hearing aid for his left ear in 
1982 because his hearing was worse in the left ear.  The 
examiner wrote that it had been noted at that time that the 
veteran's nerve injury had come about from his years of 
unprotected exposure during, not just basic training, but the 
Korean War.  

The examiner noted the testing results from March 1996 and 
concluded that the veteran's sensorineural hearing loss was 
characteristic in a man his age who had been through warfare.  

In November 1997 the veteran contended that he had been 
exposed to extremely loud noise from 90 millimeter canon 
fire, and from his work as a pole digger.  He reported 
operating a machine which was very loud.  He also contended 
that he did not initially notice his hearing loss.  

In January 1998 the veteran reasserted these contentions.  He 
also recounted an incident when an air attack alert warning 
was made at 2:00AM.  He stated that he did not hear the alarm 
and that this was due to his hearing problems.  

In February 1998 the veteran reported that he used to hunt, 
but no longer did.  He also acknowledged using a chainsaw but 
stated that he would wear ear plugs when doing so.  He stated 
that he had no ear protection while in Korea.  

In July 1998 the RO received multiple lay statements from 
associates of the veteran stating that they had noticed the 
veteran's problems with his hearing loss.  The veteran's wife 
wrote that she first really noticed his hearing loss two 
years after his discharge from service, and that he initially 
did not want to admit that he had a hearing problem.  In 
another statement, an associate stated that he knew the 
veteran before he went to Korea and that his hearing was 
normal at this time.  He stated that he joined the Marine 
Corps and happened to run into the veteran while he was in 
South Korea.  He stated that he spent the entire day with the 
veteran and that he was having a hard time hearing what he 
was saying.  

In July 1998 a local hearing was conducted.  The veteran 
testified that some of his exposure to noise was during basic 
training, but that most of it was during his time in Korea.  
He stated that his job as a pole digger was very loud.  He 
stated that he did not wear ear protection at this time.  
Transcript, p. 2.  The veteran testified that he was not 
really aware of a hearing problem while in the service.  He 
stated that it was first brought to his attention in 1956 by 
his wife, but that he did not want to admit that he had a 
hearing problem.  Id.  He testified that he was finally 
convinced to see a doctor in 1982.  Tr., pp. 2-3.  He also 
testified that the physician who examined him at this time 
mentioned to him that the condition could be service-
connected.  Id.  

The veteran denied being exposed to loud noise in any of his 
post-service employment.  Id.  He testified that he only used 
a chainsaw once and got rid of it.  He explained that it was 
in the medical report because that happened to be the time 
that he had used it, and he mentioned it to the physician.  
He also stated that he only went hunting once and 
subsequently quit.  Id.  

The veteran testified to being exposed to 90 millimeter 
cannons one day while in the National Guard.  He indicated 
that he was in the National Guard prior to going on active 
duty.  Tr., pp. 3-4.  However, he indicated that his most 
prolonged noise exposure was while he was in Korea working as 
a pole digger.  Tr., p. 4.  The veteran's spouse testified 
that his hearing seemed fine before he left for Korea.  Tr., 
p. 4.  
Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

Evidence submitted in support of the claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, except when the evidentiary assertion (other 
than in a government record) is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).
Analysis

The Board finds that the veteran's claim for service 
connection for bilateral hearing loss is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The veteran has presented 
lay testimony of in-service noise exposure; he has a current 
bilateral hearing loss disability; and a private physician 
has attributed his current hearing loss disability to in-
service noise exposure.  Therefore the claim for service 
connection of bilateral hearing loss is well-grounded.  
Hensley, supra.  

ORDER

The veteran's claim of entitlement to service connection for 
bilateral hearing loss is well-grounded.

REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the veteran has established a well-grounded claim of 
service connection for bilateral hearing loss, the duty to 
assist attaches.  VA has a duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board is of the opinion that 
further development is required.  

The veteran has reported in-service noise exposure.  However, 
there is no documentation of treatment until around 1979 when 
it was noted that he was seen by Dr. R.  

The veteran contends that he has had hearing loss since at 
least 1956, but that he was initially unwilling to admit that 
he had a hearing problem.  On the other hand, in September 
1982, the veteran was noted as reporting having a hearing 
problem for only three years.  

In light of the large gap of time between the veteran's 
alleged hearing trauma and the first record of treatment for 
hearing loss (over twenty years) the Board is of the opinion 
that a VA examination should be conducted.  Peters v. Brown, 
6 Vet. App. 540, 542 (1994).  

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The RO should also attempt to obtain records from Dr. R., as 
specified in the September 1, 1982 progress note from Dr. DEK  
The duty to assist requires the Secretary to obtain private 
records which may be relevant to the veteran's claim.  See 
White v. Derwinski, 1 Vet. App.  519, 521 (1991).  

In light of the above, this case is remanded for the 
following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  After securing any 
necessary authorization or medical 
releases, the RO should attempt to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
identified whose records have not 
previously been secured.  

In particular, the RO should attempt to 
obtain, if possible, medical records from 
Dr. R. as referred to in Dr. DEK's 
September 1, 1982 progress report.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

2.  After any additional evidence has 
been received and added to the record, 
the veteran should be afforded a 
comprehensive VA audiology-ear disease 
evaluation of his bilateral hearing loss.  

The claims file and a separate copy of 
this remand, should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report should be annotated by the 
examiner in this regard.  

Any further indicated special studies 
should be conducted if necessary.  

The examiner should carefully review the 
claims file, including service medical 
records, all of the veteran's statements 
and testimony, and medical records.  The 
examiner should certify that this review 
has been made.  

With the above evidence in mind, the 
examiner should determine whether the 
nature of the veteran's hearing loss is 
consistent with his reported in-service 
noise exposure, and whether it is as 
likely as not that the veteran's 
bilateral hearing loss resulted from in-
service noise exposure.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) to ensure that it (they) is 
(are) responsive to and in complete 
compliance with the directives of this 
remand, and if it (they) is (are) not, 
the RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of entitlement to service 
connection for bilateral hearing loss.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

